         Case 1:21-mj-00442-ZMF Document 7 Filed 06/08/21 Page 1 of 1




Gerald M. Needham, OSB #963746
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                         Case No. 1:21-mj-00442-ZMF-1

                                Plaintiff,         NOTICE OF ATTORNEY
                                                   APPEARANCE
                         v.

 JEREMY GRACE,

                                Defendant.

       Please take notice that Assistant Federal Public Defender Gerald M. Needham appears for

Defendant Jeremy Grace in the above-captioned matter.

       Respectfully submitted on June 8, 2021.

                                                  /s/ Gerald M. Needham
                                                  Gerald M. Needham
                                                  Assistant Federal Public Defender




PAGE 1. NOTICE OF ATTORNEY APPEARANCE
